                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ESTATE OF MARIE TOMEI,
DECEASED, BY THE
EXECUTOR AD LITEM
JAMES FLANDREAU, ESQUIRE
                                                            CIVIL ACTION
                                                            NO. 18-641
      v.

H&H MANUFACTURING CO.,
INC.

                                      ORDER

      AND NOW, this      0 :;4'i'tday of April 2019, upon consideration of Plaintiffs
Motion for Judgment on the Pleadings (ECF No. 22) and Defendant's Response in

Opposition (ECF No. 24); Intervenor's Motion for Judgment on the Pleadings (ECF No.

30) and Defendant's Response in Opposition (ECF No. 31); as well as Defendant's

Motion for Judgment on the Pleadings (ECF No. 23), Plaintiffs Response in Opposition

(ECF No. 27), Intervenor's Response in Opposition (ECF No. 29), and Defendant's

Reply (ECF No. 38), it is hereby ORDERED and DECREED Plaintiffs Motion for

Judgment on the Pleadings (ECF No. 22) and Intervenor's Motion for Judgment on the

Pleadings (ECF No. 30) are GRANTED and H&H's Motion for Judgment on the

Pleadings (ECF No. 23) is DENIED.


                                                     BY THE COURT:




                                          1
